Citation Nr: 1044444	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  06-16 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include scoliosis and degenerative joint and disc disease of the 
low back.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 
1967.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).

The Veteran testified at a July 2009 travel Board hearing; the 
hearing transcript has been associated with the claims file.  In 
February 2010, the Board reopened the claim on appeal and 
remanded it to the RO for additional development.  Since then the 
development has been completed and the issues are, once more, 
before the Board for adjudication.

The issue of entitlement to an earlier effective date for 
the award of a 50 percent rating for posttraumatic stress 
disorder has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
See correspondence from the Veteran received in October 
2010.  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

Although further delay is regrettable, the Board finds additional 
development is necessary to adjudicate the Veteran's claim.

Applicable law provides that service connection may be granted 
for a disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service 
connection may also be granted for certain chronic diseases when 
the disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection 
may be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Thus, in order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay testimony, 
of service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus or relationship between the 
current disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

The Board notes that certain abnormal curvatures of the spine, 
including scoliosis, may be the result of a congenital or 
developmental defect, which are not considered diseases or 
injuries for VA compensation purposes.  See 38 C.F.R. §§ 
3.303(c), 4.9 (2009); see also Winn v. Brown, 8 Vet. App. 510, 
516 (1996) (stating that congenital or developmental defects are 
not diseases or injuries within the meaning of VA law and 
regulation).  As such, a congenital or developmental defect 
generally may not be service-connected as a matter of law; 
however, service connection may be granted if such a defect is 
subject to, or aggravated by, a superimposed disease or injury 
during service which results in additional disability.  See 
VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 
45,711 (1990); see also Winn v. Brown, 8 Vet. App. 510, 516 
(1996); Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004).  

The presumption of soundness, however, does not apply when a 
condition is a congenital or developmental defect, as service 
connection cannot be granted for such disorder.  See Monroe v. 
Brown, 4 Vet. App. 513, 514-15 (1993) (noting the difference 
between defect and disease and further noting that service 
connection may be granted if the congenital or developmental 
condition is a disease).

In this case, the Veteran contends that his current low back 
disorder is related to service.  More specifically, the Veteran 
claims that his scoliosis preexisted service and was aggravated 
therein. 

A review of the service treatment records shows no evidence of a 
spine problem or disorder on entrance.  Records show that the 
Veteran sustained a fall in June 1965.  Cervical x-rays taken at 
the 46th Surgical Hospital were negative.  At a July 2009 Board 
hearing, the Veteran reported having two subsequent back injuries 
in service during his Board hearing, but indicated that he did 
not receive treatment for these injuries.  He indicated that he 
underwent some physical therapy while stationed at the Pentagon 
dispensary.  Although a clinical record stamped by the Pentagon 
dispensary is associated with service treatment records, no 
specific treatment was documented. The Veteran reported having a 
history of recurrent back pain at the time of his June 1967 
separation examination.  The Board notes that in the Veteran's 
Report of Medical History at separation in September 1967 the 
Veteran reported a history of recurrent back pain.  In the 
portion of the report for the physician's summary and elaboration 
of pertinent data, the examiner indicated that the Veteran had a 
periodic backache with mild symptoms.  The associated medical 
examination at the time revealed no pertinent abnormalities of 
the spine.  The Veteran has reported that he continued to have 
problems with his back after his separation from service. 

In July 1984, the Veteran reported a fall in 1965 in service in 
which he sustained injuries to his face, head, and neck.  At that 
time he indicated that the 1965 fall was the only injury he had 
in service.  The evidence of record shows an injury of the 
Veteran's neck in a September 1979 motor vehicle accident. 

Private treatment records in 1982 show a diagnosis of and 
treatment for scoliosis.  In a 1985 private medical report, the 
Veteran indicated that his low back problems began in August 
1985, when he sustained an injury while playing touch football at 
work.   A March 1994 private medical evaluation report confirmed 
thoracolumbar scoliosis and lumbar facet syndrome.  An April 1994 
record shows the Veteran filed a claim for Worker's Compensation 
for a cervical spine injury in August 1985.  Private records from 
1999 to 2001 show continued treatment for low back pain, 
scoliosis and a diagnosis of degenerative disc disease of the 
lumbar spine.  

According to records received from the Social Security 
Administration, the Veteran sustained a second work injury in 
February 2000.  An October 2000 private treatment record 
indicates re-exacerbation of a low back strain, due to a work 
injury.  An August 2001 record noted that the Veteran sustained a 
back injury at work in February 2000 and reiterated the Veteran's 
history of arthritis prior to the injury.  

In December 2001 private medical report by Dr. R.F.M., provided 
an opinion relating the Veteran's current low back problems to a 
February 2000 work injury.  A July 2002 letter by Dr. R.F.M. 
reiterated this medical opinion.  

In September 2002, Dr. A.E.C., offered a medical opinion relating 
the Veteran's current low back pain to a February 2002 injury 
and, in October 2002, Dr. A.E.C., indicated that the Veteran's 
February 2002 work injury aggravated his degenerative disc 
disease.

Treatment records from 2002 to present show continued treatment 
and pain management of the Veteran's scoliosis and degenerative 
disc disease of the lumbar spine.

In February 2010, the Board remanded the Veteran's claim for a VA 
medical opinion.

In June 2010, the Veteran was afforded a VA examination.  The 
examiner reviewed the Veteran's complete medical history, noting 
inservice and post-service treatment of the spine, to include 
multiple post-service injuries.  She cited a Mayo Clinic 
definition of scoliosis as a sideways curvature of the spine that 
occurs most often during the growth spurt just before puberty and 
that the cause of most scoliosis is unknown.  The examiner stated 
that a review of the Veteran's service records did not indicate a 
pre-military back condition with the exception of an August 1999 
treatment record in which the Veteran reported chronic low back 
pain ongoing since childhood, secondary to scoliosis.  She noted 
that this report conflicted with a service entrance examination 
showing a normal spine.  Additionally, the examiner noted no 
documentation of any injury to the low back in service, but did 
note evidence of a 1979 motor vehicle accident as well 
subsequent, multiple, work-related back injuries in 1985, 2000, 
and 2001.  The examiner diagnosed scoliosis with degenerative 
arthritis with spondylolisthesis and L4 radiculopathy and opined 
that the Veteran's scoliosis was at least as likely as not 
congenital or developmental in nature.  She also indicated that 
he could only speculate as to whether or not the Veteran's 
presumed pre-military scoliosis was aggravated by or subject to a 
disease or injury incurred during active service.  She also 
stated that it was not likely that the Veteran's current 
diagnosis of degenerative arthritis with spondylolisthesis and L4 
radiculopathy was related to service, noting a lack of 
documentation of inservice trauma to the back and multiple 
traumas occurring post-service.  

The Board finds that the VA medical opinion is unclear and that a 
clarifying opinion must be obtained in order to adjudicate the 
Veteran's claim.  In this regard, the examiner noted no evidence 
of a pre-service back condition, but found scoliosis since 
childhood based on a solitary August 1999 post-service treatment 
record noting that the Veteran reported chronic low back pain 
since childhood.  The Board finds the VA examiner's reasoning 
unclear with regards to this aspect of the claim since the 
contemporaneous evidence up to that point did not reveal the 
presence of scoliosis.  Additionally, the examiner noted a lack 
of documentation of inservice trauma to the back, despite 
evidence of a fall in June 1965 and reports of a history of 
periodic back pain at service separation.  Further, the examiner 
did not appear to consider the Veteran's involvement in combat 
operations during service in Vietnam, nor his contentions 
regarding a history of back pain since service, to include 
multiple back injuries in service and physical therapy treatment 
at the Pentagon Dispensary.  See December 2006 rating decision 
which concedes combat exposure.  In this regard, in each case 
where a veteran is seeking service connection for any disability, 
due consideration shall be given to the places, types, and 
circumstances of such veteran's service as shown by such 
veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 2002).  In any case where a veteran is engaged in 
combat during active service, lay or other evidence of service 
incurrence of a combat related disease or injury will be 
considered sufficient proof of service connection if consistent 
with the circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of such 
incurrence during service, and, to that end, VA shall resolve 
every reasonable doubt in favor of the veteran. 38 U.S.C.A. 
§ 1154(b) (West 2002); see also, Jandreau v. Nicholson, 492 F.3d 
at 137; Layno v. Brown, 6 Vet. App. 465, 469 (1994) (the veteran 
as a lay person is competent to report information of which he 
has personal knowledge, i.e., information that he can gather 
through his senses).  Finally, the examiner stated that she could 
only speculate as to whether any pre-existing scoliosis was 
aggravated by service, but did not precisely articulate the 
reason that a medical opinion could not be offered.  Thus, a 
clarifying medical opinion is warranted.  



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1. The AMC/RO should take appropriate steps 
to obtain any and all outstanding treatment 
records relevant to the Veteran's claim for 
service connection for a low back disorder.  
Such attempts should be documented in the 
claims file.

2.  Thereafter, the case should be forwarded 
to the June 2010 VA examiner (or other 
examiner with the appropriate expertise) to 
provide a supplemental medical opinion with 
regard to etiology of the Veteran's low back 
disorder.  

The examiner should be requested to clarify 
her medical opinion regarding the Veteran's 
scoliosis.  In this regard, the examiner 
should be requested to explain the basis for 
the opinion that the Veteran's scoliosis 
preexisted service given a lack of 
contemporaneous evidence in the record showing 
any back disorder since childhood.  
Additionally, the examiner should articulate 
why she can only speculate as whether a 
preexisting scoliosis was aggravated by 
service.  

As to all other diagnosed back disabilities 
not found to be congenital or developmental in 
origin, the examiner should indicate whether 
it is at least as likely as not that such 
disorder is etiologically related to the 
Veteran's military service.  The Board asks 
the VA examiner to consider and discuss the 
evidence of record, to include the Veteran's 
credible lay statements regarding multiple 
back injuries (including a June 1965 fall in 
service) in service and complaints of a 
history of periodic back pain in service as 
well as the Veteran's involvement in combat 
operations.  See, e.g., Jandreau, Layno, both 
supra; see also December 2006 rating decision; 
38 U.S.C.A. § 1154(a), (b).

The examiner must provide clear rationale for 
the opinion with references to the evidence of 
record and must provide a discussion of the 
facts and medical principles involved.  If the 
examiner cannot provide an opinion without 
resorting to speculation, she should 
articulate the reason.  

3.  After all development has been completed, 
the RO/AMC should review the case again based 
on the additional evidence. If the benefits 
sought are not granted, the RO/AMC should 
furnish the Veteran and his representative 
with a Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity to respond before returning the 
record to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


